Exhibit 10.45
FOURTH AMENDMENT TO
STANDARD MULTI-TENANT OFFICE LEASE — GROSS
THIS FOURTH AMENDMENT TO STANDARD MULTI-TENANT OFFICE LEASE — GROSS dated as of
February 4, 2010 (this “Fourth Amendment”) is entered into by and between
WESTCORE MESA VIEW, LLC, a Delaware limited liability company, and DD MESA VIEW
LLC, a California limited liability company (collectively, “Lessor”), and
ADVENTRX PHARMACEUTICALS, INC., a Delaware corporation (“Lessee”), with
reference to the following:
R E C I T A L S
WHEREAS, George V. Casey and Ellen M. Casey, Trustees of the Casey Family Trust,
dated June 22, 1998 (“Original Lessor”), and Lessee entered into that certain
Standard Multi-Tenant Office Lease — Gross dated June 3, 2004 (the “Original
Lease”), together with that certain Addendum attached thereto (the “Addendum”),
as amended by that certain First Amendment to Lease dated May 12, 2005 by and
between Original Lessor and Lessee (the “First Amendment”), that certain Second
Amendment to Standard Multi-Tenant Office Lease — Gross dated July 22, 2009 by
and between Lessor and Lessee (the “Second Amendment”), and that certain Third
Amendment to Standard Multi-Tenant Office Lease — Gross dated December 10, 2009
by and between Lessor and Lessee (the “Third Amendment”; the Original Lease, the
Addendum, the First Amendment, the Second Amendment and the Third Amendment are
sometimes collectively referred to herein as the “Lease”), for the lease of
certain premises (the “Existing Premises”), consisting of approximately 3,173
rentable square feet, commonly known as Suite 102 located in that certain
building located at 6725 Mesa Ridge Road, San Diego, California (the
“Building”). Lessor is the successor-in-interest to Original Lessor under the
Lease. During Lessee’s occupancy of the Existing Premises, the Existing Premises
have been designated as Suite 100. All capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Lease; and
WHEREAS, Lessor and Lessee desire by this Fourth Amendment to amend the Lease in
order to, among other things, (a) relocate Lessee to certain premises (the “New
Premises”), consisting of approximately 5,133 rentable square feet, commonly
known as Suite 100 of the Building; (b) provide for the rent to be paid by
Lessee for the New Premises during the New Premises Term (as defined below); and
(c) further amend, modify and supplement the Lease as set forth herein.
NOW, THEREFORE, in consideration of the New Premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Lessor and Lessee hereby agree as follows:
1. Recitals. The Recitals set forth above are incorporated herein as though set
forth in full herein.
2. Lease of New Premises. Commencing on March 1, 2010 (the “New Premises
Commencement Date”), Lessor shall lease to Lessee and Lessee shall lease from
Lessor the New Premises in lieu and in place of the Existing Premises. Lessee
shall vacate and surrender the Existing Premises to Lessor in the same condition
as originally received, ordinary wear and tear excepted, on the New Premises
Commencement Date in accordance with the surrender provisions set forth in
Paragraph 7.4(c) of the Original Lease. Lessee shall continue to pay Rent for
the Existing Premises as provided in the Lease until the later of the New
Premises Commencement Date or the date Lessee actually vacates the Existing
Premises. The period from the New Premises Commencement Date through the New
Expiration Date (as defined in the Third Amendment) shall be referred to herein
as the “New Premises Term.”
Lessor’s Initials: DA
Lessee’s Initials: PK

 

 



--------------------------------------------------------------------------------



 



3. Description of Premises. From and after the New Premises Commencement Date,
all references to the “Premises” contained in the Lease shall be amended to mean
and refer to the New Premises. In addition, the site plan of the Premises
attached to the Lease shall be deleted in its entirety and replaced with a new
site plan of the New Premises, a copy of which is attached hereto as Exhibit A.
Lessor and Lessee hereby acknowledge and agree that the statement of the
rentable square footage of the New Premises is not a representation or warranty
of the exact number of rentable square feet therein but rather is only a
reasonable approximation and that the Base Rent payable under the Lease and
Lessee’s Share of Operating Expense Increases are not subject to revision
whether or not the actual square footage is more or less than such
approximation.
4. Base Rent for New Premises During the New Premises Term. Notwithstanding
anything in the Lease to the contrary and in addition to paying all other
amounts due under the Lease, Lessee shall pay monthly Base Rent for the New
Premises on the first day of each month during the New Premises Term in
accordance with the following schedule, but subject to the abatement provisions
set forth below:

                              Monthly Base       Monthly Base     Rent for the  
Period   Rent PSF     New Premises  
March 1, 2010 – January 31, 2011
  $ 1.40     $ 7,186.20  

Consistent with the abatement provisions set forth in the Second Amendment, an
amount equal to $2,222.10 shall be abated for the month of April 2010 and an
amount equal to $4,442.20 shall be abated for the month of May 2010.
5. Lessee’s Share of Operating Expense Increase. On the New Premises
Commencement Date, Lessee’s Share of Operating Expense Increases shall be
adjusted to 15.81%.
6. Early Occupancy. Lessee shall, without additional consideration, be entitled
to early occupancy of the New Premises commencing on the date Lessee delivers to
Lessor (a) an executed original of this Fourth Amendment, and (b) evidence of
liability and property insurance covering the New Premises pursuant to
Paragraph 8 of the Original Lease, and continuing until the New Premises
Commencement Date (the “Early Occupancy Period”); provided that Lessee otherwise
complies with all of the terms and conditions of the Lease, with respect to the
New Premises during the Early Occupancy Period.
7. Utilities. Lessee shall have all utilities servicing the New Premises
transferred to Lessee’s name effective as of the New Premises Commencement Date.
Lessee shall have no obligation for utilities servicing the Existing Premises
following the later of the new Premises Commencement Date or the date Lessee
actually vacates the Existing Premises.
8. Condition of the New Premises. Lessee agrees (i) to accept the New Premises
on the New Premises Commencement Date (and by taking possession of the New
Premises, Lessee shall be deemed to have accepted the New Premises) as then
being suitable for Lessee’s intended use and in good operating order, condition
and repair in its then existing “AS IS” condition, and (ii) that neither Lessor
nor any of Lessor’s agents, representatives or employees has made any
representations as to the suitability, fitness or condition of the New Premises
for the conduct of Lessee’s business or for any other purpose. Any improvements
to be made by Lessee to the New Premises shall be subject to Lessor’s prior
consent and Lessee’s compliance with the provisions of the Lease, including,
without limitation, Paragraph 7.3 of the Original Lease.
9. Lessor’s Right to Enter and Market the Lab Area. Lessee acknowledges that the
New Premises will not be separately demised from certain lab space located
adjacent to the New Premises, commonly known as Suite 140, previously leased by
Lessee under the Lease and designated as the “Lab Area” on Exhibit A attached
hereto (the “Lab Area”), until such time as Lessor enters into a lease of the
Lab Area. Lessee acknowledges that Lessee has no option or right to lease the
Lab Area and that Lessor will continue to market the Lab Area for lease to third
parties. In connection with such marketing efforts, Lessor and its brokers,
employees and agents shall have the right to enter the Lab Area through the New
Premises at any time with 2-hours notice to Lessee during business hours (i.e.,
between 9:00 a.m. and 4:00 p.m., Monday through Friday) and upon 24-hours notice
to Lessee during non-business hours and weekends. Lessor shall provide Lessee
with the opportunity to have a representative present during any such entry
through the New Premises during non-business hours and weekends. Lessor’s right
to access the Lab Area through the New Premises shall be subject to Lessor’s and
its brokers’, employees’ and agents’ compliance with the reasonable rules and
regulations of Lessee relating to confidentiality, safety and security, and
Lessor shall indemnify and hold Lessee and its officers, directors, employees,
agents and representatives harmless from liability resulting from the lack of
such compliance. In the event that Lessor enters into a lease of the Lab Area or
any portion thereof, Lessor shall, at Lessor’s sole cost and expense, separately
demise the New Premises from the Lab Area.
Lessor’s Initials: DA
Lessee’s Initials: PK

 

2



--------------------------------------------------------------------------------



 



10. Parking. Effective on the New Premises Commencement Date, Lessee’s parking
spaces shall be increased to nineteen (19) spaces. All parking shall continue to
be on a non-reserved basis.
11. Estoppel. Lessee hereby certifies and acknowledges, that as of the date
hereof (a) Lessor is not in default in any respect under the Lease, (b) Lessee
does not have any defenses to its obligations under the Lease, (c) Lessor is
holding a Security Deposit in the amount of $2,221.10 under the Lease, and
(d) there are no offsets against rent payable under the Lease. Lessee
acknowledges and agrees that: (i) the representations herein set forth
constitute a material consideration to Lessor in entering into this Fourth
Amendment; (ii) such representations are being made by Lessee for purposes of
inducing Lessor to enter into this Fourth Amendment; and (iii) Lessor is relying
on such representations in entering into this Fourth Amendment.
12. Brokers. Lessee hereby represents and warrants to Lessor that Lessee has not
entered into any agreement or taken any other action which might result in any
obligation on the part of Lessor to pay any brokerage commission, finder’s fee
or other compensation with respect to this Fourth Amendment and Lessee agrees to
indemnify and hold Lessor harmless from and against any losses, damages, costs
or expenses (including without limitation, attorneys’ fees) incurred by Lessor
by reason of any breach or inaccuracy of such representation or warranty.
13. Ratification. Except as otherwise specifically herein amended, the Lease is
and shall remain in full force and effect according to the terms thereof. In the
event of any conflict between the Lease and this Fourth Amendment, this Fourth
Amendment shall control.
14. Attorneys’ Fees. Should either party institute any action or proceeding to
enforce or interpret this Fourth Amendment or any provision thereof, for damages
by reason of any alleged breach of this Fourth Amendment or of any provision
hereof, or for a declaration of rights hereunder, the prevailing party in any
such action or proceeding shall be entitled to receive from the other party all
cost and expenses, including actual attorneys’ and other fees, reasonably
incurred in good faith by the prevailing party in connection with such action or
proceeding. The term “attorneys’ and other fees” shall mean and include
attorneys’ fees, accountants’ fees, and any and all consultants’ and other
similar fees incurred in connection with the action or proceeding and
preparations therefore. The term “action or proceeding” shall mean and include
actions, proceedings, suits, arbitrations, appeals and other similar
proceedings.
15. Submission. Submission of this Fourth Amendment by Lessor to Lessee for
examination and/or execution shall not in any manner bind Lessor and no
obligations on Lessor shall arise under this Fourth Amendment unless and until
this Fourth Amendment is fully signed and delivered by Lessor and Lessee.
16. Counterparts. This Fourth Amendment may be executed in several counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same agreement.
[SIGNATURES ON NEXT PAGE]
Lessor’s Initials: DA
Lessee’s Initials: PK

 

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Fourth Amendment has been executed by the parties as of
the date first referenced above.

                      “Lessor”    
 
                    WESTCORE MESA VIEW, LLC,
a Delaware limited liability company    
 
                    By:   MRB Manager, LLC,
a Delaware limited liability company,
its Manager    
 
               
 
      By:   /s/ Don Ankeny
 
Don Ankeny
Authorized Signatory    
 
               
 
  DD MESA VIEW LLC,
a California limited liability company  
 
                    By:   MRB Manager, LLC,
a Delaware limited liability company,
its Manager    
 
               
 
      By:   /s/ Don Ankeny    
 
               
 
          Don Ankeny
Authorized Signatory    
 
                    “Lessee”    
 
                    ADVENTRX PHARMACEUTICALS, INC.,
a Delaware corporation    
 
                    By:   /s/ Patrick Keran                           Patrick
Keran
President & Chief Operating Officer    

Lessor’s Initials: DA
Lessee’s Initials: PK

 

4



--------------------------------------------------------------------------------



 



EXHIBIT A
SITE PLAN OF NEW PREMISES
(SITE PLAN) [c97582c9758201.gif]
Lessor’s Initials: DA
Lessee’s Initials: __

 

5